October 7, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       EX PARTE SHERRON WILKINS

NO. 14-14-00719-CR                          V.

                     ________________________________

      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.

      We further order appellant pay all costs expended in the appeal.

      We further order the mandate be issued immediately. We further order this
decision certified below for observance.